NICHOLLS, X
After examination of the pleadings and the evidence in this case, we are of the opinion that the situation is such that the rights and obligations of the parties to this litigation cannot, in justice to all parties, be thoroughly and properly determined on this appeal, and that they should be ascertained through proceedings which can be hereafter taken under the judgment herein rendered. An examination and decision, made de novo upon new pleadings and evidence adduced upon such pleadings, will more fully develop and explain (and this at little cost and expense) the rights of the parties than should or could be done by attempting to do so on this record as it stands.
For the reasons assigned, it is hereby ordered, adjudged, and decreed that the judgment appealed from be, and the same is, hereby affirmed, at appellant’s costs in this court.
LAND, X, takes no part, not having heard the argument.